Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 17 stands cancelled. Claim 21 is newly added. Claims 2, 11, 13, 15 and  18 are currently amended. Claims 1-16 and 18-21 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 17, 2022, with respect to claims 1-16 and 18-21 have been fully considered and are persuasive.  However, the Examiner relies on US 2018/0181902 A1 to Tu et al. 
However, the non-statutory double patenting rejection of claims 1-20 as described in the prior Office Action is not overcome, therefore, the rejection will be maintained. 
Claims 1-20 would be allowed once the non-statutory double patenting rejection is overcome.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “physical object boundary detection module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 and 18-20  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer and processor of paragraph 0035 as published and/or the mobile device of Figure 1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0181902 A1 Tu et al., hereinafter, “Tu”.
Claim 1. A method implemented by at least one computing device, the method comprising: obtaining, by the at least one computing device, data associated with a physical object; Tu [0035] teaches the controller 1500 determines an object (i.e. the consignment) is placed on the bottom plate 1903 of the volume measurement system 1300, and start to measure the length, width, height and weight of the object.
generating, by the at least one computing device, a three-dimensional boundary of the physical object from the obtained data; Tu[Abstract] teaches the controller calculates the volume information according to the image and the height, calculates the shipping fee according to the volume information and the shipping information, and controls one of the storage boxes to open.
Tu [0027] teaches one or more embodiments of this invention are applied to an object (consignment) which is a square, rectangle or other similar shape.
Tu [0031] teaches the controller 1500 executes edge detection according to the binarized image in order to define the border of the image of the consignment 2000. Generally, the consignment is a paper bag or a carton, so that the image of the consignment is rectangle. The controller 1500 defines the length width ratio of the image of the consignment according to the result of the edge detection. Usually, the consignment is placed slantingly at the volume measurement system 1300, so that when the controller 1500 calculates the length width ratio, the controller 1500 finds the pixel position of four corners of the image of the consignment (e.g. rectangle) according to the result of the edge detection, and then calculates the distances among the four corners. Thereby the controller 1500 obtains six distances, and four (two pairs) shortest distances of these six distances are four side lengths of the rectangle.
Tu [0035] teaches the controller 1500 determines an object (i.e. the consignment) is placed on the bottom plate 1903 of the volume measurement system 1300, and start to measure the length, width, height and weight of the object.
generating, by the at least one computing device, shipping data based on the three-dimensional boundary; Tu [0008] teaches calculates the shipping fee according to the volume information and the shipping information
Tu [0034] teaches the controller 1500 is able to calculate a shipping fee according to the length, width, height and weight of the consignment, measured by the volume measurement system
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement),
and displaying, by the at least one computing device, the shipping data in a user interface. Tu [FIG 9A] element S650
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement), and displays the fee on the user interface 1400. 
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify and combine the embodiments of Tu. One skilled in the art would have been motivated to modify the embodiments in this manner because it would allow different processes to achieve optimal results and would not cause significant change to the design.
Claim 4. Tu further teaches wherein the shipping data is an estimated cost of shipping the physical object. Tu [0008] teaches calculates the shipping fee according to the volume information and the shipping information
Tu [0034] teaches the controller 1500 is able to calculate a shipping fee according to the length, width, height and weight of the consignment, measured by the volume measurement system
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement) FIG 4A, 4B and 4C
Claim 5. Tu further teaches the shipping data is a packaging size or shape to be used in packaging the physical object. Tu [0031] teaches the controller 1500 executes edge detection according to the binarized image in order to define the border of the image of the consignment 2000. Generally, the consignment is a paper bag or a carton, so that the image of the consignment is rectangle.
Claim 9. Tu further teaches wherein the shipping data describes an estimated shipping cost based on dimensions of the three-dimensional boundary. Tu [0008] teaches calculates the shipping fee according to the volume information and the shipping information
Tu [0031] teaches the controller 1500 executes edge detection according to the binarized image in order to define the border of the image of the consignment 2000. Generally, the consignment is a paper bag or a carton, so that the image of the consignment is rectangle.
Tu [0034] teaches the controller 1500 is able to calculate a shipping fee according to the length, width, height and weight of the consignment, measured by the volume measurement system
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement)
Tu [0043] teaches specific implementation of step S620, please refer to FIG. 9C, which is a flowchart of step S620 according to an embodiment of the invention. As step S631, an image is captured, and then as step S633, the image is processed by the binarization and edge detection is performed to confirm the size of the consignment in the image. Then, as step S635, the size of the consignment in the image is modulated according to the height of the consignment, in order to obtain the size of the consignment in real. 
(Although not relied on, Hunt [0004] teaches volume dimensioning systems are useful for providing dimensional and volumetric data related to three-dimensional objects disposed within the point of view of the volume dimensioning system. Such dimensional and volumetric information is useful for example, in providing users with accurate shipping rates based on the actual size and volume of the object being shipped.)
Claim 21. (New) Tu further teaches further comprising generating, by the at least one computing device, a listing of the physical object, the listing including the shipping data generated, and wherein the displaying, by the at least one computing device, of the shipping data in the user interface, is as part of the listing generated. Tu [0009] teaches the consignment method includes: inputting shipping information and printing a label;
Tu [0039] teaches after the user operates the touch screen 1410 for inputting the shipping information (the aforementioned information input by the user), the printer 1430 prints a sticker (label) including the shipping information and the order number given by a logistics business carrier and the user pastes the sticker (label) on the consignment 2000 so that the logistics staff can refer to the sticker (label)
Claims 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0181902 A1 Tu et al., hereinafter, “Tu” in view of US 2012/0022924 A1 to Runnels et al., hereinafter, “Runnels”.
Claim 2. Leo fails to explicitly teach a display of a digital image of the physical environment as part of a live camera feed. Runnels, in the field of augmented reality, teaches wherein the user interface includes a display of a digital image of the physical environment as part of a live camera feed that includes the physical object and corresponds to the obtained data. Runnels [0151] teaches in step 1448, real world, live images can be captured with the camera 175 and may be shown on the display device 147.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Tu with Runnels teaching of a digital image of the physical environment as part of a live camera feed. One would have been motivated to perform this combination due to the fact that it allows one to add excitement to a gift card (object) (Runnels [0007]). In combination, Tu is not altered in that Leo continues to calculate object dimensions. Runnels’ teachings perform the same as they do separately of using augmented reality to projecting an object.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 7. Runnels further teaches wherein the displaying includes displaying the shipping data as augmented reality digital content. Runnels [0151] teaches in step 1448, real world, live images can be captured with the camera 175 and may be shown on the display device 147.
Claim 10. Runnels further teaches wherein the user interface includes digital images as a live camera feed, the displaying including displaying the shipping data as augmented reality digital content as disposed along with the physical object. Runnels [0151] teaches in step 1448, real world, live images can be captured with the camera 175 and may be shown on the display device 147.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0181902 A1 Tu et al., hereinafter, “Tu” in view of Robust Estimation of Object Dimensions and External Defect Detection with a Low-Cost Sensor to Leo et al., hereinafter, “Leo”.
Claim 3. Tu is silent on claim 3, however, Leo, in the field of object detection, teaches wherein the obtained data is point cloud data. Leo [page 6] teaches a point cloud counting 217088 points is obtained 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Tu with Leo teaching of the obtained data is point cloud data. One would have been motivated to perform this combination because it is a new reliable and cost-effective solution for measurement and inspection of the objects is attained (Leo [Introduction]). In combination, Tu is not altered in that Tu continues to calculate object dimensions. Leo  teachings perform the same as they do separately of calculating dimensions of an object.
Therefore one of ordinary skill in the art, such as an individual working in the field of augmented reality could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0181902 A1 Tu et al., hereinafter, “Tu” in view of US 2013/0293539 A1 Hunt et al., hereinafter, “Hunt”.
Claim 6. Hunt further teaches further comprising: receiving, by the at least one computing device via the user interface, a user input to initiate generation of digital content as part of an offer for sale of the physical object via a network by a service provider; receiving, by the at least one computing device via the user interface, another user input to initiate generation of the shipping data for the physical object as part of generation of the digital content; and generating, by the at least one computing device, the digital content as including the shipping data. Hunt [0008] teaches the method may further include receiving at least one user input via a user interface, the user input indicative of a change in a position of at least a portion of the displayed image of the first three-dimensional packaging wireframe model relative to the displayed image of the first three-dimensional object; and causing a displaying of an updated image of the first three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display… and in response to the received user input, fitting a second three-dimensional packaging wireframe model about the first three-dimensional object by the at least one processor, the second three-dimensional packaging wireframe model having a different geometric primitive than the first three-dimensional wireframe model; and causing a displaying of an image of the second three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display. The method may further include receiving at least one user input via a user interface, the user input indicative of a second three-dimensional packaging wireframe model, the second three-dimensional packaging wireframe model having a different geometric primitive than the first three-dimensional wireframe model; in response to the received user input, fitting the second three-dimensional packaging wireframe model about the first three-dimensional object by the at least one processor; and causing a displaying of an image of the second three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display by the at least one processor. [0011-0012]
Hunt [0053] teaches the three-dimensional packaging wireframe models associated with each of these geometric primitives can then be scaled and fitted to the image of the actual three-dimensional object within the volume dimensioning system to provide a model approximating the size, shape, and proportions of the actual, packaged, three-dimensional object. From the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaged obelisk can be determined by the volume dimensioning system.
Hunt [0086] teaches the identified features may include boundaries or defining edges of the first three-dimensional object, for example corners, arcs, lines, edges, angles, radii, and similar characteristics that define all or a portion of the external boundary of the first three-dimensional object 102.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Tu with Hunt teaching the shipping data is an estimated cost of shipping the physical object. One would have been motivated to perform this combination due to the fact that it allows one to calculate actual size and volume of the object being shipped (Hunt [0004]). In combination, Tu is not altered in that Tu continues to calculate object dimensions. Hunt teachings perform the same as they do separately of estimating volume dimensions of an object.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.
Claim 8. Hunt further teaches wherein the obtained data is down sampled data. Hunt [0066] teaches in some embodiments, the image sensor 114 may capture depth data related to a depth map of the three-dimensional objects within the point of view of the image sensor 114 and may also capture intensity data related to an intensity image of the three-dimensional objects in the field-of-view of the image sensor 114. Examiner interprets intensity data to be down sampled data.
Hunt [0067] teaches in some embodiments, the image sensor 114 may also provide visible image data capable of providing a visible black and white, grayscale, or color image of the three-dimensional objects 102 within the field-of-view 116 of the image sensor 114.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0181902 A1 Tu et al., hereinafter, “Tu” in view of US 10268892 A1 Miller et al., hereinafter, “Miller”.
Claim 11. A method comprising: obtaining data associated with a physical object; Hunt Tu [0035] teaches the controller 1500 determines an object (i.e. the consignment) is placed on the bottom plate 1903 of the volume measurement system 1300, and start to measure the length, width, height and weight of the object.
generating a three-dimensional boundary of the physical object from the data; Tu[Abstract] teaches the controller calculates the volume information according to the image and the height, calculates the shipping fee according to the volume information and the shipping information, and controls one of the storage boxes to open.
Tu [0031] teaches the controller 1500 executes edge detection according to the binarized image in order to define the border of the image of the consignment 2000. Generally, the consignment is a paper bag or a carton, so that the image of the consignment is rectangle. The controller 1500 defines the length width ratio of the image of the consignment according to the result of the edge detection. Usually, the consignment is placed slantingly at the volume measurement system 1300, so that when the controller 1500 calculates the length width ratio, the controller 1500 finds the pixel position of four corners of the image of the consignment (e.g. rectangle) according to the result of the edge detection, and then calculates the distances among the four corners. Thereby the controller 1500 obtains six distances, and four (two pairs) shortest distances of these six distances are four side lengths of the rectangle.
Tu [0035] teaches the controller 1500 determines an object (i.e. the consignment) is placed on the bottom plate 1903 of the volume measurement system 1300, and start to measure the length, width, height and weight of the object.
generating shipping data based on the three-dimensional boundary; Tu [0008] teaches calculates the shipping fee according to the volume information and the shipping information
Tu [0034] teaches the controller 1500 is able to calculate a shipping fee according to the length, width, height and weight of the consignment, measured by the volume measurement system
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement),
Tu fails to explicitly teach displaying the shipping data and the three-dimensional boundary as augmented reality digital content in a live camera feed of the physical object. Miller, in the field of calculating the dimensions of an object teaches and displaying the shipping data and the three-dimensional boundary as augmented reality digital content in a live camera feed of the physical object in a user interface by a display device. Tu [FIG 9A] element S650
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement), and displays the fee on the user interface 1400. 
Miller [FIGS 7A-7D]
Miller [col 8, lines 66- col.9 , lines 46] teaches referring to FIG. 7A, a system 100a for volume dimensioning may operate similarly to the system 100 of FIG. 1, except that the mobile device 102 of the system 100a may be wirelessly linked to an augmented reality device 174. The augmented reality device 174 may be a standard handheld device or a head-worn device (HWD) worn by a user, such as a pair of goggles wherein projectors 176 project an infinitely focused 3D or holographic image onto a screen 178 proximate to the user's eyes (or, in some embodiments, directly onto the user's retina).
Referring to FIG. 7B, the screen 178 of the augmented reality device 174 of FIG. 1 may allow the user to select a desired object from several candidate objects (106k-m) displayed in a holographic image by focusing the eyes (180) on the desired object 106l. The augmented reality device 174 may detect the movement of the user's eye and accordingly select the object 106l for volume dimensioning.
Referring to FIG. 7C, the screen 178a may function similarly to the screen 178 of the a 150h augmented reality device 174 of FIG. 7B, except that the screen 178a includes edges 138a-c and bounds 142a-d corresponding to the dimensions of the selected object 106l portrayed by the holographic image generated by the system 100 and displayed by the augmented reality device 174. The augmented reality device 174 may detect hand movements or gestures of the user within its field of view, such as tapping on a dedicated portion of the screen 182a or dragging one or more fingers (136a) or a stylus across the screen 182b (from the user's point of view) to rotate the holographic image of the object 106l in a given direction around a particular rotational axis (e.g., swipe left or right to rotate around the z-axis of the object 106l, or swipe up/down to rotate around the x-axis).
Referring to FIG. 7D, the screen 178b may function similarly to the screen 178a of the augmented reality device 174 of FIG. 7B, except that the screen 178b may display a view of the object 106l including several barcodes 150a. For example, the user may focus on a particular barcode 150h and vocally instruct the augmented reality device 174 to “scan” (184) the desired barcode. The augmented reality device 174 may display on the screen 178b the shipping history 152 or any metadata associated with the scanned barcode 150h.
Referring to FIG. 8A, a method 200 for volume dimensioning may be implemented by the mobile device 102 of the system 100 and may include the following steps. At a step 202, the user may activate a 3D imaging system of the mobile device.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Tu with Miller teaching displaying the shipping data and the three-dimensional boundary as augmented reality digital content in a live camera feed of the physical object in a user interface by a display device. One would have been motivated to perform this combination due to the fact that it allows for efficient and effective packaging of good (Miller [Background]). In combination, Tu is not altered in that Tu continues to calculate object dimensions. Miller teachings perform the same as they do separately of packing goods for shipping.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11.
Claim 12. Tu further teaches wherein the shipping data is an estimated cost of shipping the physical object. Tu [0008] teaches calculates the shipping fee according to the volume information and the shipping information
Tu [0034] teaches the controller 1500 is able to calculate a shipping fee according to the length, width, height and weight of the consignment, measured by the volume measurement system
Tu [0041] teaches next, as step S650, the controller 1500 calculates the fee according to the shipping information and the volume information (the result of the volume measurement) FIG 4A, 4B and 4C
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0181902 A1 Tu et al., hereinafter, “Tu” in view of US 10268892 A1 Miller et al., hereinafter, “Miller” and in further view of US 2013/0293539 A1 Hunt et al., hereinafter, “Hunt”.
Claim 14. While Tu and Miller are silent on claim 14, Hunt, in the field of measuring objects, teaches further comprising: receiving, via the user interface, a user input to initiate generation of digital content as part of an offer of the physical object via a network by a service provider; receiving, via the user interface, another user input to initiate generation of the shipping data for the physical object as part of generation of the digital content; and generating the digital content as including the shipping data. Hunt [0008] teaches the method may further include receiving at least one user input via a user interface, the user input indicative of a change in a position of at least a portion of the displayed image of the first three-dimensional packaging wireframe model relative to the displayed image of the first three-dimensional object; and causing a displaying of an updated image of the first three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display… and in response to the received user input, fitting a second three-dimensional packaging wireframe model about the first three-dimensional object by the at least one processor, the second three-dimensional packaging wireframe model having a different geometric primitive than the first three-dimensional wireframe model; and causing a displaying of an image of the second three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display. The method may further include receiving at least one user input via a user interface, the user input indicative of a second three-dimensional packaging wireframe model, the second three-dimensional packaging wireframe model having a different geometric primitive than the first three-dimensional wireframe model; in response to the received user input, fitting the second three-dimensional packaging wireframe model about the first three-dimensional object by the at least one processor; and causing a displaying of an image of the second three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display by the at least one processor. [0011-0012]
Hunt [0053] teaches the three-dimensional packaging wireframe models associated with each of these geometric primitives can then be scaled and fitted to the image of the actual three-dimensional object within the volume dimensioning system to provide a model approximating the size, shape, and proportions of the actual, packaged, three-dimensional object. From the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaged obelisk can be determined by the volume dimensioning system.
Hunt [0086] teaches the identified features may include boundaries or defining edges of the first three-dimensional object, for example corners, arcs, lines, edges, angles, radii, and similar characteristics that define all or a portion of the external boundary of the first three-dimensional object 102.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Tu with teaching the shipping data is an estimated cost of shipping the physical object. One would have been motivated to perform this combination due to the fact that it allows one to calculate actual size and volume of the object being shipped (Hunt [0004]). In combination, Tu is not altered in that Tu continues to calculate object dimensions. Hunt teachings perform the same as they do separately of estimating volume dimensions of an object.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11.

Claim(s) 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0293539 A1 Hunt et al., hereinafter, “Hunt” in view of US 10268892 A1 Miller et al., hereinafter, “Miller”.
Claim 15. A computing device comprising: a display device; a three-dimensional sensing device implemented at least partially in hardware to generate data defining depths at respective points of a physical object within a physical environment; Hunt [0020] teaches the method may further include receiving at least one user input via a user interface, the user input indicative of an acceptance of the first three-dimensional packaging wireframe model; and performing at least a volumetric calculation using a number of dimensions of the selected three-dimensional packaging wireframe model.
and a physical object boundary detection module implemented at least partially in hardware to generate a three-dimensional boundary from the data and to generate shipping data based on the three-dimensional boundary, Hunt [Abstract] teaches based at least on part on the determined features of the first three-dimensional object, the system can fit a first three-dimensional packaging wireframe model about the first three-dimensional object. The system can display of an image of the first three-dimensional packaging wireframe model fitted about an image of the first three-dimensional object on a display device.
Hunt [0008] teaches the method may further include receiving at least one user input via a user interface, the user input indicative of a change in a position of at least a portion of the displayed image of the first three-dimensional packaging wireframe model relative to the displayed image of the first three-dimensional object; and causing a displaying of an updated image of the first three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display…[0011]
Hunt [0053] teaches the three-dimensional packaging wireframe models associated with each of these geometric primitives can then be scaled and fitted to the image of the actual three-dimensional object within the volume dimensioning system to provide a model approximating the size, shape, and proportions of the actual, packaged, three-dimensional object. From the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaged obelisk can be determined by the volume dimensioning system.
Hunt [0086] teaches the identified features may include boundaries or defining edges of the first three-dimensional object, for example corners, arcs, lines, edges, angles, radii, and similar characteristics that define all or a portion of the external boundary of the first three-dimensional object 102.
displaying the shipping data and the three-dimensional boundary as augmented reality digital content in a live camera feed of the physical object in a user interface by a display device. Miller [FIGS 7A-7D]
Miller [col 8, lines 66- col.9 , lines 46] teaches referring to FIG. 7A, a system 100a for volume dimensioning may operate similarly to the system 100 of FIG. 1, except that the mobile device 102 of the system 100a may be wirelessly linked to an augmented reality device 174. The augmented reality device 174 may be a standard handheld device or a head-worn device (HWD) worn by a user, such as a pair of goggles wherein projectors 176 project an infinitely focused 3D or holographic image onto a screen 178 proximate to the user's eyes (or, in some embodiments, directly onto the user's retina).
Referring to FIG. 7B, the screen 178 of the augmented reality device 174 of FIG. 1 may allow the user to select a desired object from several candidate objects (106k-m) displayed in a holographic image by focusing the eyes (180) on the desired object 106l. The augmented reality device 174 may detect the movement of the user's eye and accordingly select the object 106l for volume dimensioning.
Referring to FIG. 7C, the screen 178a may function similarly to the screen 178 of the a 150h augmented reality device 174 of FIG. 7B, except that the screen 178a includes edges 138a-c and bounds 142a-d corresponding to the dimensions of the selected object 106l portrayed by the holographic image generated by the system 100 and displayed by the augmented reality device 174. The augmented reality device 174 may detect hand movements or gestures of the user within its field of view, such as tapping on a dedicated portion of the screen 182a or dragging one or more fingers (136a) or a stylus across the screen 182b (from the user's point of view) to rotate the holographic image of the object 106l in a given direction around a particular rotational axis (e.g., swipe left or right to rotate around the z-axis of the object 106l, or swipe up/down to rotate around the x-axis).
Referring to FIG. 7D, the screen 178b may function similarly to the screen 178a of the augmented reality device 174 of FIG. 7B, except that the screen 178b may display a view of the object 106l including several barcodes 150a. For example, the user may focus on a particular barcode 150h and vocally instruct the augmented reality device 174 to “scan” (184) the desired barcode. The augmented reality device 174 may display on the screen 178b the shipping history 152 or any metadata associated with the scanned barcode 150h.
Referring to FIG. 8A, a method 200 for volume dimensioning may be implemented by the mobile device 102 of the system 100 and may include the following steps. At a step 202, the user may activate a 3D imaging system of the mobile device.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Hunt with Miller’s teaching the shipping data is an estimated cost of shipping the physical object. One would have been motivated to perform this combination due to the fact that it allows one to calculate actual size and volume of the object being shipped (Hunt [0004]). In combination, Hunt is not altered in that Hunt continues to calculate object dimensions. Miller  teachings perform the same as they do separately of estimating volume dimensions of an object.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 15.
Claim 16. Hunt further teaches wherein the shipping data is an estimated cost of shipping the physical object. Hunt [0004] teaches volume dimensioning systems are useful for providing dimensional and volumetric data related to three-dimensional objects disposed within the point of view of the volume dimensioning system. Such dimensional and volumetric information is useful for example, in providing users with accurate shipping rates based on the actual size and volume of the object being shipped.
Hunt [0084] teaches the one or more processors 120 can use the plurality of features identified on the three-dimensional object 102 in selecting the one or more geometric primitives 104 from the library. The three-dimensional packaging wireframes 106 encompassing each three-dimensional object 102 within the volume dimensioning system 110 permit a reasonably accurate determination of the dimensions and volume of each three-dimensional object 102. The user benefits from accurate dimensional and volumetric information by receiving accurate shipping rates based on the object's true size and volume.
Claim 18. Hunt further teaches wherein the physical object boundary detection module is configured to generate the three-dimensional boundary by: computing a plurality of two-dimensional boundaries, in which each said two-dimensional boundary corresponds to a respective one of a plurality of perspectives captured by the data; selecting a two-dimensional boundary from the plurality of two-dimensional boundaries; Hunt [0008] teaches the at least one processor may cause the displaying of the image of the first three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display to rotate about an axis. The method may further include receiving image data of the area from a second point of view by at least one nontransitory processor-readable medium from at least one image sensor, the second point of view different from the first point of view
Hunt [0015] teaches a method of operation of a volume dimensioning system may be summarized as including receiving image data of an area from a first point of view by at least one nontransitory processor-readable medium from at least one image sensor, the area including at least a first three-dimensional object to be dimensioned; determining that there are insufficient features in the image data to determine a three-dimensional volume occupied by the first three-dimensional object; in response to the determination, generating an output to change at least one of a relative position or orientation of at least one image sensor with respect to at least the first three-dimensional object to obtain image data from a second point of view, the second point of view different from the first point of view. [0017]
Hunt [0016] teaches the method may further include causing a displaying of an image of a two-dimensional packaging wireframe model fitted about a portion of an image of the first three-dimensional object on a display on which the image of the first three-dimensional object is displayed. The causing of the displaying of the image of the two-dimensional packaging wireframe model fitted about the portion of the image of the first three-dimensional object may occur before generating the output. 
Hunt [0084] teaches the one or more processors 120 can use the plurality of features identified on the three-dimensional object 102 in selecting the one or more geometric primitives 104 from the library. The three-dimensional packaging wireframes 106 encompassing each three-dimensional object 102 within the volume dimensioning system 110 permit a reasonably accurate determination of the dimensions and volume of each three-dimensional object 102. The user benefits from accurate dimensional and volumetric information by receiving accurate shipping rates based on the object's true size and volume.
and generating the three-dimensional boundary having dimensions based on the selected boundary and a height of the physical object from the data. Hunt [0025] teaches a method of operation of a volume dimensioning system may be summarized as including receiving image data of an area from a first point of view by at least one nontransitory processor-readable medium from at least one image sensor, the area including at least a first three-dimensional object to be dimensioned; determining from the received image data a number of features in three dimensions of the first three-dimensional object by at least one processor communicatively coupled to the at least one nontransitory processor-readable medium; based at least on part on the determined features of the first three-dimensional object, fitting a first three-dimensional packaging wireframe model selected from a wireframe library stored within the at least one nontransitory processor-readable medium about the first three-dimensional object by the at least one processor; receiving at least one user input via a user interface, the user input indicative of a change in a position of at least a portion of the displayed image of the first three-dimensional packaging wireframe model relative to the displayed image of the first three-dimensional object; associating via the processor, a plurality of points differentiating the changed first three-dimensional packaging wireframe model from all existing wireframe models within the wireframe library, and the storing the changed first three-dimensional packaging wireframe model in the wireframe library; and reviewing via the processor, the wireframe model stored within the wireframe library and associated with the changed first three-dimensional packaging wireframe model for subsequent fitting about a new three-dimensional object based at least in part on the plurality of points differentiating the changed first three-dimensional packaging wireframe model from all existing wireframe models within the wireframe library.
Hunt [0052] teaches the three-dimensional packaging wireframe model associated with a cubic geometric primitive can then be scaled and fitted to the image of the actual three-dimensional object within the volume dimensioning system to provide a model approximating the size and shape of the packaging of the actual three-dimensional object. From the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaging can be determined by the volume dimensioning system. 
Hunt [0053] teaches from the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaged obelisk can be determined by the volume dimensioning system.
Hunt [0150] teaches it is necessary to provide the one or more processors 120 with additional data gathered from at least a second point of view to enable selection of one or more appropriate geometric primitives 104 for fitting a first three-dimensional packaging wireframe model 106 that encompasses the first three-dimensional object 102.
Claim 20. Hunt further teaches wherein the physical object boundary detection module is configured to generate the three-dimensional boundary by: computing a plurality of two-dimensional boundaries, in which each said two-dimensional boundary corresponds to a respective one of a plurality of perspectives captured by the data; selecting a two-dimensional boundary from the plurality of two-dimensional boundaries; Hunt [0008] teaches the at least one processor may cause the displaying of the image of the first three-dimensional packaging wireframe model fitted about the image of the first three-dimensional object on the display to rotate about an axis. The method may further include receiving image data of the area from a second point of view by at least one nontransitory processor-readable medium from at least one image sensor, the second point of view different from the first point of view
Hunt [0015] teaches a method of operation of a volume dimensioning system may be summarized as including receiving image data of an area from a first point of view by at least one nontransitory processor-readable medium from at least one image sensor, the area including at least a first three-dimensional object to be dimensioned; determining that there are insufficient features in the image data to determine a three-dimensional volume occupied by the first three-dimensional object; in response to the determination, generating an output to change at least one of a relative position or orientation of at least one image sensor with respect to at least the first three-dimensional object to obtain image data from a second point of view, the second point of view different from the first point of view. [0017]
Hunt [0016] teaches the method may further include causing a displaying of an image of a two-dimensional packaging wireframe model fitted about a portion of an image of the first three-dimensional object on a display on which the image of the first three-dimensional object is displayed. The causing of the displaying of the image of the two-dimensional packaging wireframe model fitted about the portion of the image of the first three-dimensional object may occur before generating the output.
Hunt [0084] teaches the one or more processors 120 can use the plurality of features identified on the three-dimensional object 102 in selecting the one or more geometric primitives 104 from the library. The three-dimensional packaging wireframes 106 encompassing each three-dimensional object 102 within the volume dimensioning system 110 permit a reasonably accurate determination of the dimensions and volume of each three-dimensional object 102. The user benefits from accurate dimensional and volumetric information by receiving accurate shipping rates based on the object's true size and volume.
and generating the three-dimensional boundary having dimensions based on the selected boundary and a height of the physical object from the data. Hunt [0025] teaches a method of operation of a volume dimensioning system may be summarized as including receiving image data of an area from a first point of view by at least one nontransitory processor-readable medium from at least one image sensor, the area including at least a first three-dimensional object to be dimensioned; determining from the received image data a number of features in three dimensions of the first three-dimensional object by at least one processor communicatively coupled to the at least one nontransitory processor-readable medium; based at least on part on the determined features of the first three-dimensional object, fitting a first three-dimensional packaging wireframe model selected from a wireframe library stored within the at least one nontransitory processor-readable medium about the first three-dimensional object by the at least one processor; receiving at least one user input via a user interface, the user input indicative of a change in a position of at least a portion of the displayed image of the first three-dimensional packaging wireframe model relative to the displayed image of the first three-dimensional object; associating via the processor, a plurality of points differentiating the changed first three-dimensional packaging wireframe model from all existing wireframe models within the wireframe library, and the storing the changed first three-dimensional packaging wireframe model in the wireframe library; and reviewing via the processor, the wireframe model stored within the wireframe library and associated with the changed first three-dimensional packaging wireframe model for subsequent fitting about a new three-dimensional object based at least in part on the plurality of points differentiating the changed first three-dimensional packaging wireframe model from all existing wireframe models within the wireframe library.
Hunt [0052] teaches the three-dimensional packaging wireframe model associated with a cubic geometric primitive can then be scaled and fitted to the image of the actual three-dimensional object within the volume dimensioning system to provide a model approximating the size and shape of the packaging of the actual three-dimensional object. From the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaging can be determined by the volume dimensioning system. 
Hunt [0053] teaches from the virtual representation of the three-dimensional object provided by the three-dimensional packaging wireframe model, the length, width, height, and volume of the packaged obelisk can be determined by the volume dimensioning system.
Hunt [0150] teaches it is necessary to provide the one or more processors 120 with additional data gathered from at least a second point of view to enable selection of one or more appropriate geometric primitives 104 for fitting a first three-dimensional packaging wireframe model 106 that encompasses the first three-dimensional object 102.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0293539 A1 Hunt et al., hereinafter, “Hunt” in view of US 10268892 B1 Miller et al., hereinafter, “Miller” and in further view of US 10370136 B1 to Linnell et al., hereinafter, “Linnell”.
Claim 13. While Hunt and Miller are silent on claim 13, Linnell, in the field of packaging items, teaches the shipping data includes an amount of packing to be used in packaging the physical object. Linnell [0031] teaches (66) The packaging efficiency criteria can relate to an amount of material required to implement a custom packaging specification 16 (i.e., an amount of material for forming the container 370 and/or an amount of material for forming the protective structure 378). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a three-dimensional boundary of the physical object from the obtained data by Hunt with Linnell’s teaching the shipping data is an estimated cost of shipping the physical object. One would have been motivated to perform this combination due to the fact that it allows for efficient and effective packaging of good (Linnell [Background]).
In combination, Hunt is not altered in that Hunt continues to calculate object dimensions. Linnell teachings perform the same as they do separately of packing goods for shipping.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 15.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0293539 A1 Hunt et al., hereinafter, “Hunt” in view of US 10268892 B1 Miller et al., hereinafter, “Miller” in further view of Robust Estimation of Object Dimensions and External Defect Detection with a Low-Cost Sensor to Leo et al., hereinafter, “Leo” and US 2013/0321398 A1 to Howard et al., hereinafter, “Howard”.
Claim 19. Hunt and Miller are silent on claim 19, however, Leo and Howard, in the field of generating three-dimensional models from two-dimensional data in a cloud environment wherein the physical object boundary detection module is configured to generate the three-dimensional boundary by: filtering the data by removing points from the data that correspond to a ground plane; Leo [page 6, 2nd column] teaches in other words it separates the points belonging to the floor, taken as inliers, from those which do not belong to tire floor, i.e. belonging to the object, that are thus taken as outliers… Once the floor plane is estimated, a second RANSAC-LEL procedure is applied on the outliers yielded by the previous run in order to fit the topmost surface of the object under investigation…An example of the outcomes of this second RANSAC-LEL is shown in figure 6. In this case, the determined inliers are all the points belonging to the top surface of the object.
receiving, via the user interface, a user input specifying a location of the physical object; Leo However, if necessary, a different way of data handling could be easily introduced in order to satisfy the user’s needs. For example, several objects may be measured and inspected by simply iterating the whole procedure onto residual points in the cloud. Alternatively, a graphical interface may be added to allow the operator to select the object to be examined.
Howard [0154] teaches a pin or other graphical indicator may specify locations of search results as points of interest. In various embodiments, responsive to a user selection of one of these points of interest (e.g., a touch selection, such as a tap), the multifunction device may be configured to display additional information about the selected point of interest including but not limited to ratings, reviews or review snippets, hours of operation, store status (e.g., open for business, permanently closed, etc.), and/or images of a storefront for the point of interest. In various embodiments, any of this information may be displayed on a graphical information card that is displayed in response to the user's selection of the point of interest.
locating a subset of points within the filtered data that correspond to the physical object, the locating performed using a proximity search based on the location of the user input; Leo A functioning constraint is that, the object is positioned on the largest planar surface parallel to the image planes of the acquisition device (labelled as ‘the floor’). Given the above, the system automatically measures and inspects the object that exhibits the planar surface made up by the second largest number of points in the cloud.
Leo [page 4, last paragraph of 1st column] teaches However, if necessary, a different way of data handling could be easily introduced in order to satisfy the user’s needs. For example, several objects may be measured and inspected by simply iterating the whole procedure onto residual points in the cloud. Alternatively, a graphical interface may be added to allow the operator to select the object to be examined.
Howard [0170] teaches the multifunction device may be configured to perform a search along a specific route, such as current navigation route. For instance, the user of the multifunction device may request the location of points of interest, such as fuel stations or restaurants. However, if a user is traveling along a particular route, they may not be particularly interested in points of interest that are not proximate to that route. As such, the multifunction device may be configured to scope any searches to points of interested within a specified distance away from the route.
generating a two-dimensional boundary based on the located subset; Leo The problem may be more effectively solved instead by estimating the best rectangle (bounding box) that describes the points of the cloud belonging to the top most object surface. Fig 3, Box dimensions
and extruding the two-dimensional boundary into the three-dimensional boundary. Howard [0196] teaches given the segments and respective height values, the map tool may generate a three-dimensional version of the segment through the addition of a respective height value to a respective segment, as reflected in stage 468. In this way, the map tool creates an extruded, three-dimensional version of the two-dimensional segment. This process may be repeated for each segment, as reflected in stage 470.
Howard [Abstract] teaches one data set may include two-dimensional data including object footprints, where the object footprints may be extruded into a three-dimensional object based on data from a data set composed of three-dimensional data.
It would have been obvious at the time the invention was made to one of ordinary skill in the art to add the teachings of Leo and Howard to the combination of Hunt such that the filtering the point cloud data by removing points from the point cloud data that correspond to a ground plane of Leo is performed as suggested by Hunt. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify Hunt in this manner in order to accurately identify human targets in image data. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of the combination of Hunt, while the teaching of Leo and Howard continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting object boundaries in image data. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10853946 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the patent.
17/095589
10853946
A method implemented by at least one computing device, the method comprising: obtaining, by the at least one computing device, data associated with a physical object;
point cloud data defining depths at respective points within a physical environment that includes a physical object
generating, by the at least one computing device, a three-dimensional boundary of the physical object from the obtained data;
generating, by the at least one computing device, a two-dimensional boundary based on the located subset; extruding, by the at least one computing device, the two-dimensional boundary into a three-dimensional boundary
generating, by the at least one computing device, shipping data based on the three-dimensional boundary;
generating, by the at least one computing device, shipping data based on the three-dimensional boundary;
and displaying, by the at least one computing device, the shipping data in a user interface.
and displaying, by the at least one computing device, the three-dimensional boundary and the shipping data in the user interface.


Claims 2-20 are rejected in view of claims 2-20 of US 10853946 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661